Citation Nr: 0715574	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia, depression, and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for residuals of a 
left hand injury, and a psychiatric disorder. 

The veteran testified at a Videoconference hearing before the 
undersigned Acting Veterans Law Judge in November 2006.  The 
transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include dysthymia, 
depression, and PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records show two in-service laceration 
injuries of the left hand.    

2.  Post-service subjective complaints include tingling, 
numbness, and soreness of the left hand.

3.  Left hand pathology is not currently shown.




CONCLUSION OF LAW

A left hand disorder was not incurred in or aggravated by 
service; left hand pathology is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in December 2001.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.   

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in November 
2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical examination and 
opinion pertinent to the issue on appeal was obtained in May 
2002.  The available medical evidence is sufficient for an 
adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection for Residuals of a Left Hand Injury

The veteran contends that he injured his left hand during 
active service, has scar tissue inside his hand and has 
experienced continued pain, numbness and tingling since that 
time.  

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show that the veteran injured his 
left hand in July 1975, when he suffered a 3 inch half moon 
tear to the distal side of the palm.  The clinician indicated 
that the cut involved fatty tissue and some muscle tissue.  
The clinician used stitches to close the wound.  In January 
1976, the veteran lacerated his left small finger.  He was 
hospitalized a few days later for an infection of the 
lacerated left finger.  He was discharged with a diagnosis of 
cellulitis of the left hand.  At the time of discharge in 
March 1977, the clinical evaluation of his upper extremities 
was normal.

The evidence does not show post-service complaints of, 
treatment for, or a diagnosis related to left hand complaints 
until the veteran filed his claim in November 2001.  

In May 2002, the veteran underwent a VA examination.  He 
presented complaints of pain, numbness and tingling in the 
left hand.  On examination, the examiner observed that there 
was no evidence of tenderness to palpitation, no heat, 
redness, swelling, effusion, drainage, instability, weakness 
or abnormal movement.  His hand strength was normal 
bilaterally.  Finger approximation was intact.  His skin was 
found to be normal.  Range of motion of the wrist was normal.  

The joints affected were not found to be additionally limited 
by pain, fatigue, weakness or lack of endurance.  There was 
no ankylosis of the fingers.  X-rays of the left hand 
revealed no abnormality.  The examiner noted that the veteran 
was right hand dominant.  The examiner indicated that the 
physical and neurological examination was unremarkable.  The 
diagnosis was residuals of a left hand condition, based on 
the veteran's reported history of in-service injuries and 
current complaints. 

Additional post-service medical records were reviewed but are 
negative for any findings indicative of a left hand 
disability.  At the November 2006 hearing, the veteran denied 
seeking medical treatment outside of the VA, for a left hand 
disability. 

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  

By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is no competent evidence of a diagnosis 
related to left hand pathology.  While the VA examination 
related a diagnosis of residuals by history, the examination 
was completely negative for any left hand disability.  In order 
to qualify for entitlement to compensation, the veteran must 
show existence of a disability, and one that has resulted from 
a disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

The evidence is uncontroverted that the veteran sustained two 
laceration injuries while on active duty.  Moreover, he has 
subjective complaints of left hand numbness and tingling.  
However, as stated above, in the absence of proof of a present 
disability, there can be no valid claim.  Because there is no 
evidence of a left hand disability, i.e. the examination was 
normal in every respect, entitlement to service connection is 
denied.


ORDER

Service connection for residuals of a left hand injury is 
denied.


REMAND

With respect to the remaining claim for a psychiatric 
disorder, the Board finds that a remand is needed.  The 
veteran has claimed that he was sexually harassed and 
assaulted during service. He has contended that the claimed 
in-service harassment and assault incidents led to an 
acquired psychiatric disorder to include dysthymia, 
depression, and PTSD. 

The veteran underwent a VA examination in June 2002.  The 
examiner diagnosed depressive disorder, not otherwise 
specified.  The examiner identified the veteran's stressors 
as problems in the military.  Unfortunately, although this 
examiner indicated having reviewed post-service medical 
reports, there is no indication that he had access to the 
veteran's service personnel and medical records and instead 
rendered an opinion based on the veteran's own recited 
history that did not accurately report the contemporaneous 
medical findings or noted complaints.  See Godfrey v. Brown, 
8 Vet. App. 113 (1998).

In addition, the veteran's sister, a mental health nurse, 
provided a written statement and sworn testimony as to the 
change in her brother's behavior after he went out on ship.  
She indicated that he never had any psychiatric problems 
prior to service; however, there is a suggestion in the 
service medical record that the veteran was kicked out of 
high school for selling drugs and had psychiatric treatment 
prior to entering the Navy.

Moreover, at his Board hearing in November 2006, the veteran 
related receiving post-service psychiatric treatment at the 
VAMC in Roseburg but these records are not contained in the 
claims file.  On remand, the AOJ should attempt to obtain 
this pertinent evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c); see also Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (VA must obtain all pertinent medical records which 
have been called to its attention).

In addition, the veteran has indicated that he has received 
Social Security Administration (SSA) disability benefits 
based on his psychiatric disabilities.  Any SSA decision and 
the medical records upon which it was based should be 
secured.  38 C.F.R. § 3.159(c)(2); see also Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  

The Court has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits.); 
Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that VA 
failed to satisfy its duty to assist not obtaining 
appellant's SSA records even when the veteran simply noted 
that he was receiving SSA benefits).      

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran of all five elements of a service 
connection claim which include: 1) 
veteran status; 2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability as described in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the veteran and request that 
he provide corroborating evidence of his 
alleged in-service stressors.  Inform him 
that detailed information is needed in 
order to verify the stressors, to include 
specific place, date, time, units 
involved, and people involved (to include 
name, rank, and units assigned to).

He should also be informed that this 
stressor can be verified through other 
evidence such as medical records, 
newspaper reports, law enforcement 
reports, evidence of behavior changes 
after the event, contemporaneous letters, 
statements from those involved or others 
aware of the events, diaries and/or 
journals, etc.

This notification letter should be in 
compliance with the provisions of 38 
C.F.R. § 3.304(f)(3) discussing 
development of evidence corroborating an 
in-service personal assault.  Allow the 
veteran a reasonable time to respond.  
Any response or evidence submitted by the 
veteran must be incorporated into the 
claims file.

The RO should undertake any additional 
development of the evidence suggested by 
evidence or information submitted by the 
veteran.  (There is evidence that the 
veteran is able to identify the 
perpetrators of the alleged in-service 
stressors by name.  He also indicated 
that he reported some of the incidents to 
his command. Evidentiary development 
should include contacting the service 
department regarding any public records, 
including records of trial by court-
martial, that might corroborate the 
veteran's account of what happened.)

3.  Copies of all outstanding records of 
treatment received by the veteran for an 
acquired psychiatric disorder to include 
dysthymia, depression, and PTSD from VA 
health care providers, to include the 
VAMC at Roseburg, should be obtained and 
made part of the record.

4.  Contact the appropriate office of the 
SSA and request that it provide copies of 
all medical evidence used by it to award 
the veteran disability benefits.  All 
responses and/or evidence received should 
be incorporated into the claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to undergo a VA psychiatric 
examination to obtain a medical opinion 
concerning the nature, etiology, and 
probable time of onset of his current 
psychiatric pathology.  If possible, the 
veteran should be examined by a female 
physician.

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

The claims file must be reviewed (in 
accordance with 38 C.F.R. § 3.304(f)(3)) 
for an opinion as to whether the evidence 
indicates that the claimed personal 
stressors occurred.  The psychiatrist 
should note any evidence of behavior 
changes subsequent to the claimed 
assaults, if any.  A complete rationale 
for the opinion should be provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.  Consideration should be 
given to earlier diagnoses of PTSD that 
appear to be related solely to the in-
service stressors. 

The VA examiner should indicate whether 
it is at least as likely as not that any 
psychiatric disorder currently present, 
to include PTSD, is etiologically related 
to the veteran's military service.  If 
the examiner finds that the veteran has 
PTSD due to personal assault, a detailed 
explanation should be provided.  The 
examiner also should comment on the 
relevance of the veteran's history of 
poly-substance abuse and pre-service 
psychiatric pathology. 

If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The rationale for all opinions expressed 
should be discussed.  The examination 
report must confirm that the claims 
folder was reviewed. 
 
6.  After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


